Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 20, 2015

                                     No. 04-14-00858-CV

                                IN THE INTEREST OF DM,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01692
                         Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
        Appellant Tina Medillin’s brief was originally due on January 20, 2015. On January 26,
2015, Appellant filed a requested extension seeking an additional twenty day extension. The
extension was granted and Appellant was ordered to file her brief no later than February 9, 2015.
On February 9, 2015, Appellant filed a second motion for extension of time seeking an extension
until February 13, 2015 to file her brief. Appellant’s brief was filed on February 13, 2015.
Appellant’s motion for extension of time is GRANTED and Appellant’s brief is deemed timely
filed on February 13, 2015.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court